UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                             15-cr-778 (PKC)

                -against-                                                    ORDER


HECTOR MEDINA,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.


                Mr. Medina has had three CJA attorneys appointed during the course of this

action. The Court denies his request to appoint counsel to represent him on the government’s

request that he waive the attorney-client privilege so that his former lawyer, Gerald DiChiara,,

may respond to the claim that he rendered ineffective assistance of counsel.

                A waiver is the knowing and voluntary giving up of a known right. The right you

would be giving up by signing the “Attorney-Client Privilege Waiver (Informed Consent)” is the

right to keep others, including the government and the Court, from knowing the content of

communications (for example, conversations, emails, letters, phone calls) between you and your

lawyer on matters relating to your legal representation. If you waive the attorney-client

privilege, communications between you and your former lawyer could be revealed by the

lawyer, including but not limited to what you told him and what he told you in private, provided

the lawyer in good faith felt that he needed to make the disclosure in order to fairly respond to

your accusation that he failed to render effective assistance of counsel. These communications

would no longer be confidential, private or secret.




                                                               Mail to Hector Medina 2/18/2020
               The Court has ordered your former lawyer to respond to the claims made in your

motion. The government has said that if you decline to sign the executed waiver, as is your right

to do, it will take the position with the Court that your motion to vacate your sentence under 28

U.S.C. §2255 should be denied because you have prevented your former lawyer from being able

to respond to the claims in your motion. If you do not sign the waiver, after hearing from all

parties, the Court may and in all likelihood would grant the application to dismiss your motion.

               SO ORDERED.




Dated: New York, New York
       February 18, 2020




                                               -2-
